Citation Nr: 0913926	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  03-24 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for the service-connected anxiety disorder.  

2.  Entitlement to an increased rating for the service- 
connected scar of the left thumb, with arthritis, as a 
residual of an injury with incision and drainage, currently 
evaluated as 10 percent disabling.  

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to 
April 1965.  

This case initially came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an October 2002 and a 
November 2003 RO rating decisions. 

In the October 2002 rating decision, the RO denied the 
Veteran's claim for a compensable evaluation for the service-
connected scar of the left thumb, with arthritis.  

During the course of the appeal, in a June 2003 rating 
decision, the RO increased the evaluation for the service-
connected scar of the left thumb, with arthritis, to 10 
percent, effective on December 6, 2000.  

Inasmuch as a rating higher than 10 percent is available, and 
inasmuch as a claimant is presumed to be seeking the maximum 
available benefit for a given disability, the claim for 
higher rating as reflected on the title page remains viable 
on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

As the claim for an increased rating for service-connected 
anxiety disorder involves a request for higher initial rating 
following the grant of service connection, the Board has 
characterized the issue in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for disabilities already service-
connected).  

In January 2006, the Board remanded the issues on appeal to 
the RO for additional evidentiary development.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  


REMAND

In a June 2007 statement, the Veteran indicated that he was 
receiving Social Security Administration (SSA) disability 
benefits.  

The Board notes that VA must attempt to obtain all pertinent 
records, including SSA records, of which it is put on notice.  
See Baker v. West, 11 Vet. App. 163 (1998); Murincsack v. 
Derwinski, 2 Vet. App. 363, 372 (1992) (recognizing that 
evidence from the Social Security Administration (SSA) must 
be considered in a VA decision regarding benefits).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with VCAA and its implementing regulations.

Specifically, the RO should advise the Veteran of the 
elements required to establish entitlement to increased 
ratings per Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), Hart v. Mansfield, 21 Vet. App.505 (2007), and 
Vazquez-Flores v. Peake, 22 Vet App 37 (2008).  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1. The RO should send to the Veteran a 
letter advising him of the elements 
required by Dingess/Hartmann and Vazquez-
Flores as cited above regarding claims 
for increased rating/TDIU, and providing 
an appropriate period in which to 
respond.  

The letter should advise the Veteran of 
the respective duties of VA and a 
claimant in procuring evidence, and 
should invite the Veteran to provide VA 
with any relevant evidence in his 
possession that is not already of record.  

2.  If the Veteran responds, the RO 
should assist the Veteran in obtaining 
any additional identified evidence by 
following the procedures set forth in 38 
C.F.R. § 3.159.  

3.  Whether or not the Veteran responds, 
the RO should take appropriate steps to 
contact the SSA and attempt to obtain any 
records pertinent to the Veteran's award 
or denial of Social Security disability 
benefits, including and decisions and/or 
determinations, and all supporting 
medical documentation utilized in 
rendering the decision.  

All attempts to fulfill this development 
must be documented in the claims file.  
If the search for any such records yields 
negative results, that fact should be 
clearly noted, with the RO either 
documenting for the file that such 
records do not exist or that further 
efforts to obtain them would be futile.  
The Veteran should be informed of same in 
writing.  

4.  After associating all outstanding 
records with the claims folder, and 
undertaking any further development 
deemed warranted by the record, the RO 
should again adjudicate the Veteran's 
claims in light of all the evidence or 
record.  If any action remains adverse to 
the Veteran, he and his representative 
must be furnished a Supplemental 
Statement of the Case (SSOC) and should 
be given an opportunity to submit written 
or other argument in response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  




